DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-6 directed to the non-elected without traverse.  Accordingly, claims 5-6 have been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following changes have been made to the subject application:
	Claims 5-6 have been canceled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest a first thyristor having an anode connected to the AC power source, and a cathode connected to the load; a second thyristor connected in antiparallel to the first thyristor; a third thyristor having an anode connected to the AC power source, and a cathode connected to the load; a fourth thyristor connected in antiparallel to the third thyristor; a current detector that detects an AC current supplied from the AC power source to the load; and a controller that controls conduction and non-conduction of the first to fourth thyristors, wherein the controller causes the first thyristor and the third thyristor to conduct alternately and causes .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        5/10/2021